In a proceeding pursuant to Election Law § 16-102 to validate a petition designating Samuel H. Sloan as a candidate in a primary election to be held on September 14, 2004, for the nomination of the Independence Party as its candidate for the public office of Member of the United States House of Representatives, 10th Congressional District, the petitioner appeals from a final order of the Supreme Court, Kings County (Levine, J.), dated August 10, 2004, which denied the petition and dismissed the proceeding.
Ordered that the final order is affirmed, without costs or disbursements.
The Supreme Court properly denied the petition and dismissed the proceeding. Service was improperly made by the petitioner himself upon the respondents (see CPLR 2103 [a]; Matter of Wein v Thomas, 51 NY2d 862, 863 [1980]). “The *435express provisions of CPLR 2103 (a) may not be ignored or overlooked any more than may the provisions of other statutes defining the methodology of service” (Miller v Bank of N.Y. [Del.], 226 AD2d 507, 508 [1996]). Ritter, J.P., H. Miller, S. Miller and Spolzino, JJ., concur.